DETAILED ACTION
Status of the Application
1.	Applicant’s Amendment to the Claims filed March 11, 2022 are received and entered.
2.	Claims 22 – 23 and 43 are amended.  Claims 1 – 21, 27 – 28, and 39 – 40 are cancelled.  Claims 22 – 26, 29 – 38, and 41 – 45 are pending and are under examination
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments / Amendments
4.	The rejections of claims 23 and 43 under 35 USC 112(a) for lack of enablement are WITHDRAWN in view of the Exhibit (NPL) filed March 11, 2022.
The Exhibit (NPL) has provided evidence that both “natural stone” and “natural leather” were known to be available at various levels of transparency.
The Office is taking this disclosure and Applicant’s argument as an admission that “natural stone” and “natural leather” were known to have been publicly available in the light transmittance ranges recited by Applicant in claim 23 and 43 as a function of the thickness of such material.
5.	On pages 8 – 10 of the Response, Applicant argues that, contrary to Sugiyama, “with Applicant’s claimed invention, no printed layer is needed to create a visible pattern”.  Applicant additionally argues that “[M]odifying Sugiyama to form a pattern from multiple individual dots of light, as in Teil, instead of shining a light through a Sugiyama actually teaches, is therefore contrary to the guidance of MPEP §2143.01(VI)” because “a change in Sugiyama’s principle of operation would be required”.
The Office finds Applicant’s argument unpersuasive for at least the following reasons.  The principal of operation of Sugiyama is displaying information through a wood veneer.  As disclosed by Teil, there are different display configurations to accomplish this required feature of displaying information through a wood veneer.  Modifying Sugiyama in view of the teachings of Teil would not change the principal of operation of Sugiyama, but would instead provide more display capabilities therein by allowing the veneer to be used to display a plethora of content instead of being limited to a single pre-printed pattern.
Additionally, the case law cited in MPEP §2143.01(VI) was decided prior to the Supreme Court’s decision in KSR.  Accordingly, case law regarding any changes in the “principle of operation of a reference” have to be analyzed with regard to the standards of obviousness set forth in KSR.
The Examiner has explained in detail why it would have been obvious to combine the known teachings of Sugiyama and Teil to yield predictable results, aligning with at least exemplary rationales (B) – (D) from KSR.
Applicant has not disputed that the combination of Sugiyama and Teil would have been obvious to teach Applicant’s claimed invention as set forth in the previous Office Action.
For at least the reasons set forth above, Applicant’s arguments are unpersuasive.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 22 – 26, 29 – 38, and 41 – 45 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (U.S. Pub. 2019/0063722) in view of Teil et al. (U.S. Pub. 2020/0214148).
Regarding claim 22, Sugiyama teaches: a device (FIGS. 3A, 3B; paragraph [0056]; display device) comprising: 
a touch sensor-equipped display panel having a housing (FIG. 3B; paragraphs [0058], [0059]; display device is provided with an electrostatic capacity type input device 10 [touch sensor].  The outer surfaces of the device are interpreted as the “housing”); and
a thin layer of wood of natural origin, natural fiber, natural leather, natural stone, or a material which mimics at least one of the foregoing as to appearance and touch (FIGS. 3A, 3B; paragraphs [0031], [0058]; veneer 1 is a natural wood), the thin layer disposed on an outer surface of the housing (FIG. 3B; paragraph [0032]; as illustrated, veneer 1 is disposed on an “outer surface” of the housing in the same manner as illustrated in Applicant’s FIGS. 7 and 8.  While there is an additional light-transmitting ink printed layer 6 forming an upper surface of the display device, this is no different than 
a light emitting element array comprising light emitting elements (FIG. 3B; paragraphs [0036], [0060]; light source 8 [array] includes an array of LEDs 11a – 11c [light emitting elements]);
a light guide comprising a base (FIG. 3B; paragraph [0035], [0060], [0061]; concealment layer 3 is interpreted as a “light guide” which guides light emitted by LEDs 11a – 11c towards veneer 1 using light-transmitters 7a – 7c.  The concealment layer 3 is a base formed of a light-shielding material), the base having holes which are disposed along respective optical axes of a plurality of the light emitting elements and configured to guide respective lights emitted by point light sources of the light emitting elements along the respective optical axes (FIG. 3B; paragraphs [0035], [0060], [0061]; light-transmitters 7a – 7c are formed as holes or gaps or openings in concealment layer 3 that transmit and guide light from corresponding light sources 11a along respective optical axes thereof towards veneer 1);
wherein the device is configured to make a character or pattern visible on the thin layer (FIG 3A; paragraphs [0061], [0062]; mark 14a [pattern] is displayed by transmitting light from light source 11a through light-transmitter 7a and veneer 1).
Sugiyama fails to explicitly disclose: the character or pattern formed of multiple dots, each dot realized by a point light source of a corresponding one of the light emitting elements, individual point light sources being turned on or turned off to express the character or pattern.
Teil discloses a display device having a covering layer made of wood, fabric, fiber, leather, etc., which transmits light so that the display remains visible to a user (paragraph [0044]).
With regard to claim 22, Teil teaches: the character or pattern formed of multiple dots, each dot realized by a point light source of a corresponding one of the light emitting elements, individual point light sources being turned on or turned off to express the character or pattern (FIGS. 3, 10; paragraphs [0053], [0063]; display 50 includes pixels 58 [dots] that are used to display, through the covering layer, patterns of text 108, graphics 110, symbols, labels, vehicle status information, static or moving objects, etc.  Each dot of light transmitted through covering layer corresponds to an OLED of a pixel 58.  When a pattern 108 or graphic 110 is displayed, individual OLEDs of illuminated pixels 58 would be turned on in the shape of the pattern while other OLEs of non-illuminated pixels 58 are turned off).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Sugiyama and Teil to yield predictable results.  More specifically, the teachings of a display device that includes a veneer as a top surface which includes a visible pattern that is visible to a user by illuminating LEDs, as disclosed by Sugiyama, are known.  Additionally, the teachings of a display device that includes pixels [dots] having OLEDs that display patterns through a covering layer as a top layer of the display, as taught by Teil, are known as well.  The combination of the known teachings of Sugiyama and Teil would yield the predictable result of a display device that includes a veneer as a top surface where the display device includes pixels [dots] having OLEDs that display Teil in conjunction with the wood veneer of Sugiyama.  Such a combination merely requires configuring the LEDs 11a – 11c and the light transmitters 7a – 7c of Sugiyama as individual pixels of a display that are used to display various patterns, as taught by Teil.  Such a modification simplifies the disclosure of Sugiyama by eliminating the need for ink printed layer 6, which is disclosed as optional in paragraph [0043], and instead displaying patterns using dots of light from LEDs 11.  This modification would provide more display capabilities to Sugiyama by allowing the veneer to be used to display a plethora of content instead of being limited to a single pre-printed pattern.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Sugiyama and Teil to yield the aforementioned predictable results.
Regarding claim 23, Sugiyama fails to explicitly disclose: wherein the thin layer has a thickness providing a light transmittance in the range of 8 to 15%.
However, Sugiyama discloses that using a species of wood of dark color would have a reduced light transmittance (paragraph [0039]).
Additionally, it is well-known and conventional for translucent materials, such as the veneer of Sugiyama to become less light transmissive as thickness increases.  For example, holding a single paper up to a light will result in a relatively large amount of light shining through the paper.  In contrast, holding up 30 stacked sheets of paper up to a light will result in a much smaller amount of light shining through the paper.

Furthermore, please see MPEP §2144.04(IV)(A) which refers to case law that has held that limitations relating to size or relative dimensions were not sufficient to patentably distinguish over the prior art because the invention would not perform differently than the prior art.  This applies to the particular thickness of the veneer of Sugiyama which, as is well-known and conventional, would correlate to the amount of light that is transmitted therethrough.
In this case, Sugiyama explicitly discloses alternative materials or configurations where light transmittance is less than 50%.  When these teachings are considered in light of the cited case law, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the known teachings of Sugiyama to yield predictable results, specifically, Applicant’s claimed range of light transmittance of 8 – 15%.  Such a modification of Sugiyama is suggested in Sugiyama itself depending on the particular species of wood chosen for the veneer 1 and the well-known and conventional teaching that increasing the thickness of a translucent material reduces its light transmissivity.
Accordingly, it would have been obvious to increase thickness of the veneer of Sugiyama to reduce light transmittance to be within the claimed arrange.  For at least the reasons set forth above, the modification of Sugiyama amounts to nothing more than design choice and/or change in size/dimensions.  Therefore, it would have been Sugiyama to yield the aforementioned predictable results.
Regarding claim 24, Sugiyama teaches: wherein the thin layer has a thickness in the range of 0.1 to 0.5 mm (FIG. 3B; paragraph [0031]; veneer 1 has a thickness in the range of 0.1mm to 0.6mm which overlaps the claimed range),
Regarding claim 25, Sugiyama teaches: wherein the thin layer comprises at least one of the following: a wood veneer, plywood, or molded wood chips (FIG. 3B; paragraph [0031]; veneer 1 is a white natural wood veneer).
Regarding claim 26, Sugiyama teaches: a device (FIGS. 3A, 3B; paragraph [0056]; display device) comprising: 
a touch sensor-equipped display panel having a housing (FIG. 3B; paragraphs [0058], [0059]; display device is provided with an electrostatic capacity type input device 10 [touch sensor].  The outer surfaces of the device are interpreted as the “housing”); and
a thin layer (FIG. 3B; paragraph [0040]; veneer 1), the thin layer being disposed on an outer surface of the housing (FIG. 3B; paragraph [0032]; as illustrated, veneer 1 is disposed on an “outer surface” of the housing in the same manner as illustrated in Applicant’s FIGS. 7 and 8.  While there is an additional light-transmitting ink printed layer 6 forming an upper surface of the display device, this is no different than Applicant’s urethane layer 9 which is required by claim 27 set forth below.  Additionally, in an alternative embodiment, light-transmitting ink printed layer 6 may be arranged on a rear surface of veneer 1 which makes veneer 1 an “outer surface”),

a light guide comprising a base (FIG. 3B; paragraph [0035], [0060], [0061]; concealment layer 3 is interpreted as a “light guide” which guides light emitted by LEDs 11a – 11c towards veneer 1 using light-transmitters 7a – 7c.  The concealment layer 3 is a base formed of a light-shielding material), the base having holes which are disposed along respective optical axes of a plurality of the light emitting elements (FIG. 3B; paragraphs [0035], [0060], [0061]; light-transmitters 7a – 7c are formed as holes or gaps or openings in concealment layer 3 that transmit light from corresponding light sources 11a along respective optical axes thereof towards veneer 1);
wherein the device is configured to make a character or pattern visible on the thin layer (FIG 3A; paragraphs [0061], [0062]; mark 14a [pattern] is displayed by transmitting light from light source 11a through light-transmitter 7a and veneer 1).
Sugiyama fails to explicitly disclose: the thin layer comprises at least one of the following: woven natural fabric, or non-woven natural fabric; and the character or pattern formed of multiple dots, each dot realized by the light of a corresponding one of the light emitting elements.
However, Teil teaches: the thin layer comprises at least one of the following: woven natural fabric, or non-woven natural fabric (FIG. 5; paragraphs [0056], [0057]; covering layer may be formed from fabric 74 made of natural materials as an alternative to a wood covering layer); and

It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Sugiyama and Teil to yield predictable results for at least the reasons set forth above with regard to claim 1.
Additionally, it would have been obvious before the effective filing date of Applicant’s claimed invention to simply substitute a woven or non-woven natural fabric, as disclosed by Teil, for the wood veneer of Sugiyama because Teil explicitly discloses that the natural fabric is an alternative for wood as a covering layer of a display device.
Regarding claim 29, Sugiyama teaches: wherein the light emitting element array comprises LEDs (FIG. 3B; paragraphs [0036], [0060]; light source 8 [array] includes an array of LEDs 11a – 11c [light emitting elements]).
Regarding claim 30, Sugiyama teaches: a device (FIGS. 3A, 3B; paragraph [0056]; display device) comprising: 
a touch sensor-equipped display panel having a housing (FIG. 3B; paragraphs [0058], [0059]; display device is provided with an electrostatic capacity type input device 10 [touch sensor].  The outer surfaces of the device are interpreted as the “housing”); and

a light emitting element array (FIG. 3B; paragraphs [0036], [0060]; light source 8 includes an array of LEDs 11a – 11c and is interpreted as the “light emitting element array);
a light guide configured to guide light emitted by the light emitting element array, wherein the light guide comprises a base (FIG. 3B; paragraph [0035], [0060], [0061]; concealment layer 3 is interpreted as a “light guide” which guides light emitted by LEDs 11a – 11c towards veneer 1 using light-transmitters 7a – 7c.  The concealment layer 3 is a base formed of a light-shielding material), and wherein the base has holes which are disposed along respective optical axes of light emitting elements of the light emitting element array (FIG. 3B; paragraphs [0035], [0060], [0061]; light-transmitters 7a – 7c are formed as holes or gaps or openings in concealment layer 3 that transmit light from corresponding light sources 11a along respective optical axes thereof towards veneer 1), wherein the light guide is laminated on the light emitting element array (FIG. 3; 
wherein the device is configured to make a character or pattern visible on the thin layer (FIG 3A; paragraphs [0061], [0062]; mark 14a [pattern] is displayed by transmitting light from light source 11a through light-transmitter 7a and veneer 1).
Sugiyama fails to explicitly disclose: the character or pattern formed of multiple dots, each dot realized by the light of a corresponding one of the light emitting elements.
However, Teil teaches: the character or pattern formed of multiple dots, each dot realized by the light of a corresponding one of the light emitting elements (FIGS. 3, 10; paragraphs [0053], [0063]; display 50 includes pixels 58 [dots] that are used to display, through the covering layer, patterns of text 108, graphics 110, symbols, labels, vehicle status information, static or moving objects, etc.  Each dot of light transmitted through covering layer corresponds to an OLED of a pixel 58).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Sugiyama and Teil to yield predictable results for at least the reasons set forth above with regard to claim 1.
Regarding claim 31, Sugiyama teaches: wherein aspect ratio is defined as a ratio of a diameter of a light emitting element area of a light emitting element to a diameter of a hole in the base, and wherein an aspect ratio of the device is in the range 
While Sugiyama does not explicitly disclose this particular aspect ratio, it is obvious to a person of ordinary skill in the art that it is contemplated by the disclosure of Sugiyama.
Regarding claim 32, Sugiyama teaches: wherein the light guide comprises a base (FIG. 3B; paragraph [0035], [0060], [0061]; concealment layer 3 is interpreted as a “light guide” which guides light emitted by LEDs 11a – 11c towards veneer 1 using light-transmitters 7a – 7c.  The concealment layer 3 is a base formed of a light-shielding material), wherein the base has holes which are disposed in an arrangement pattern, and the light emitting elements of the light emitting element array are arranged in the same arrangement pattern (FIG. 3B; paragraphs [0035], [0060], [0061]; light-transmitters 7a – 7c are formed as holes or gaps or openings in concealment layer 3 that transmit light from corresponding light sources 11a along respective optical axes thereof towards veneer 1.  The light-transmitters 7a – 7c and the light sources 11a are arranged in the same arrangement pattern to facilitate the disclosed light transmittance).
Regarding claim 33, Sugiyama teaches: wherein holes of the light guide are arranged at a pitch (FIG. 3B; paragraphs [0060] – [0063]; the gaps between shielding plates 13 in which each light source 11a – 11c is disposed are the “holes”.  The “holes” are evenly spaced and are therefore arranged at a pitch), the light emitting elements are arranged at the same pitch (FIG. 3B; paragraph [0060]; light sources 11a – 11c are evenly spaced and are therefore arranged at a pitch.  A “pitch” is commonly defined as a distance between the center of a defined object.  Since the light sources 11a – 11c 
Sugiyama fails to explicitly disclose: a pitch interval of the holes and the light emitting elements is 5 mm or less.
However, it is Admitted Prior Art that it was well-known in the art before Applicant’s effective date to provide LED light sources at a pitch of less than 5 mm.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the known teachings of Sugiyama with the well-known teachings in the art such that the pitch between the light sources and the “holes” is less than 5mm.  Such a modification merely requires applying the particular pitch of the well-known teachings in the art to the disclosure of Sugiyama.  This combination merely fills in the gaps of the disclosure of Sugiyama.
Regarding claim 34, Sugiyama teaches: further comprising a transparent conductive sheet (FIG. 3B; paragraphs [0058], [0061]; input device 10 is a capacitive type device which requires conductivity.  Additionally, in order for light to be transmitted from LEDs 11a – 11c and through light-transmitters 7a – 7c, input device 10 must be transparent.  It is therefore implied that input device 10 includes transparent touch electrodes disposed on a transparent substrate, which is well-known and conventional as a “transparent conductive sheet”) and a transparent base which are laminated together (FIG. 3B; paragraph [0060]; adhesive layer 4 is disposed beneath input device 10.  These elements are laminated together by being formed together in a layered arrangement), and wherein the transparent conductive sheet and the light guide and the light emitting element array are laminated (FIG. 3B; the transparent conductive sheet of 
Neither Sugiyama nor Teil explicitly disclose: wherein the transparent conductive sheet and the light guide and the light emitting element array are sequentially laminated.
However, please see MPEP §2144.04(VI)(C) which refers to case law that has held that a mere change in the position of a claimed element is an obvious matter of design choice absent any modification to the operation of the device.
Additionally, please see MPEP §2144.04(VI)(B) which refers to case law that has held that a mere duplication of parts is an obvious matter of design choice and has no patentable significance unless a new and unexpected result is produced.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to merely move input device 10 and adhesive layer 4 of Sugiyama to be located above concealment layer 3.  Such a modification only requires moving input device 10 above concealment layer 3 and duplicating adhesive layer 4 between input device 10 and concealment layer 3.  Such a modification would result in the “sequential” lamination of the transparent conductive sheet (last), light guide (middle), and light emitting element (first) during manufacturing of the device of Sugiyama.  Since input device 10 and adhesive 4 are both transparent, this rearrangement of the ordering of the layers of the device of Sugiyama would have no impact on the operations of the device.
Regarding claim 35, Sugiyama teaches: further comprising a transparent conductive sheet (FIG. 3B; paragraphs [0058], [0061]; input device 10 is a capacitive type device which requires conductivity.  Additionally, in order for light to be transmitted from LEDs 11a – 11c and through light-transmitters 7a – 7c, input device 10 must be transparent.  It is therefore implied that input device 10 includes transparent touch electrodes disposed on a transparent substrate, which is well-known and conventional as a “transparent conductive sheet”) and a transparent base (FIG. 3B; paragraph [0060]; adhesive layer 4 is disposed beneath input device 10), and wherein the transparent conductive sheet and the light guide and the light emitting element array are laminated (FIG. 3B; the transparent conductive sheet of input device 10, concealment layer 3 [light guide], and light source 8 [array] are laminated together by being formed together in a layered arrangement as illustrated), and wherein the transparent conductive sheet and the transparent base are in contact with each other (FIG. 3B; input device 10 and adhesive 4 are in contact with each other).
Neither Sugiyama nor Teil explicitly disclose: wherein the transparent conductive sheet and the light guide and the light emitting element array are sequentially laminated.
However, please see MPEP §2144.04(VI)(C) which refers to case law that has held that a mere change in the position of a claimed element is an obvious matter of design choice absent any modification to the operation of the device.
Additionally, please see MPEP §2144.04(VI)(B) which refers to case law that has held that a mere duplication of parts is an obvious matter of design choice and has no patentable significance unless a new and unexpected result is produced.
Sugiyama to be located above concealment layer 3.  Such a modification only requires moving input device 10 above concealment layer 3 and duplicating adhesive layer 4 between input device 10 and concealment layer 3.  Such a modification would result in the “sequential” lamination of the transparent conductive sheet (last), light guide (middle), and light emitting element (first) during manufacturing of the device of Sugiyama.  Since input device 10 and adhesive 4 are both transparent, this rearrangement of the ordering of the layers of the device of Sugiyama would have no impact on the operations of the device.
Regarding claim 36, Sugiyama fails to explicitly disclose: comprising a flexible transparent conductive sheet, a flexible transparent base, a flexible light guide, and a flexible light emitting element array.
However, it is Admitted Prior Art that it was well-known in the art before Applicant’s effective filing date for a touch display device to be flexible and curved.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the known teachings of Sugiyama with well-known teachings in the art to yield predictable results.  Specifically, modifying the device of Sugiyama to be a flexible touch display would require nothing more than choosing particular known materials for the “transparent conductive sheet”, “transparent base”, “light guide”, and “light emitting element array” that are flexible.  Such a modification merely requires using the well-known teachings of a flexible touch Sugiyama being flexible and curved.
Regarding claim 37, Sugiyama fails to explicitly disclose: wherein the outer surface of the housing has a non-planar curved shape.
However, it is Admitted Prior Art for a touch display device to be flexible and curved.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the known teachings of Sugiyama with well-known teachings in the art to yield predictable results.  Specifically, modifying the device of Sugiyama to be a flexible touch display would require nothing more than choosing particular known materials that are flexible such that the outer surface thereof is curved.  Such a modification merely requires using the well-known teachings of a flexible touch display and the materials thereof with regard to the disclosed device therein to yield the predictable results of the device of Sugiyama being flexible and curved.
Regarding claim 38, Sugiyama fails to explicitly disclose: further comprising at least one of the following: a control unit configured to receive data from the touch sensor and to drive a light emitting element array based at least partially on the data; a transmitter configured to transmit data from the device by wired communication or wireless communication or both; or a receiver configured to receive data from outside the device by wireless communication.

Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the known teachings of Sugiyama to include the well-known features and functionality of a control unit, transmitter, or receiver therein.
Regarding claim 41, Sugiyama fails to explicitly disclose: wherein the device is incorporated within at least one of the following: an instrument panel in a vehicle, a door trim in a vehicle, or an armrest in a vehicle.
However, Sugiyama discloses that the disclosure thereof can be utilized inside a vehicle (paragraph [0075]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to utilize the disclosed invention of Sugiyama in an instrument panel, door trim, or armrest of a vehicle because Sugiyama explicitly discloses that the invention thereof should be used inside of a vehicle.  The particular placement of the disclosed invention of Sugiyama amounts to nothing more than either an engineering choice that is suggested by Sugiyama.
Regarding claim 42, Sugiyama teaches: wherein the thin layer has a light transmittance in the range of 1 to 50% (FIG. 3B; paragraph [0031]; veneer 1 has a light transmittance of 50-80% which at least partially overlaps the claimed range).
Regarding claim 43, Sugiyama in view of Teil, MPEP §2144.04(I), and MPEP §2144.04(IV)(A), teaches: wherein the thin layer has a light transmittance in the range Sugiyama discloses that using a species of wood of dark color would have a reduced light transmittance (paragraph [0039]).  Additionally, it is well-known and conventional for translucent materials, such as the veneer of Sugiyama to become less light transmissive as thickness increases).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the known teachings of Sugiyama to yield predictable results for at least the reasons set forth above with regard to claim 23.
Regarding claim 44, Sugiyama teaches: further comprising a transparent protective layer on a front surface of the thin layer (paragraph [0043]; a hard coating on a surface of veneer 1 may be included to add weather resistance.  It is Admitted Prior Art that this hard coating would be formed from a transparent material in order to transmit the light emitting through veneer 1). 
Regarding claim 45, Sugiyama teaches: further comprising a transparent conductive sheet (FIG. 3B; paragraphs [0058], [0061]; input device 10 is a capacitive type device which requires conductivity.  Additionally, in order for light to be transmitted from LEDs 11a – 11c and through light-transmitters 7a – 7c, input device 10 must be transparent.  It is therefore implied that input device 10 includes transparent touch electrodes disposed on a transparent substrate, which is well-known and conventional as a “transparent conductive sheet”) and a transparent base which are laminated together (FIG. 3B; paragraph [0060]; adhesive layer 4 is disposed beneath input device 10.  These elements are laminated together by being formed together in a layered arrangement), and wherein the transparent conductive sheet and the light guide and the 
Neither Sugiyama nor Teil explicitly disclose: wherein the transparent conductive sheet and the light guide and the light emitting element array are sequentially laminated.
However, please see MPEP §2144.04(VI)(C) which refers to case law that has held that a mere change in the position of a claimed element is an obvious matter of design choice absent any modification to the operation of the device.
Additionally, please see MPEP §2144.04(VI)(B) which refers to case law that has held that a mere duplication of parts is an obvious matter of design choice and has no patentable significance unless a new and unexpected result is produced.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to merely move input device 10 and adhesive layer 4 of Sugiyama to be located above concealment layer 3.  Such a modification only requires moving input device 10 above concealment layer 3 and duplicating adhesive layer 4 between input device 10 and concealment layer 3.  Such a modification would result in the “sequential” lamination of the transparent conductive sheet (last), light guide (middle), and light emitting element (first) during manufacturing of the device of Sugiyama.  Since input device 10 and adhesive 4 are both transparent, Sugiyama would have no impact on the operations of the device.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626